Supreme Court of Florida
                                  ____________

                                 No. SC14-1801
                                 ____________

                             STATE OF FLORIDA,
                                 Petitioner,

                                        vs.

                                VICTOR REED,
                                  Respondent.

                                  [April 9, 2015]

PER CURIAM.

      We initially accepted jurisdiction to review Reed v. State, 39 Fla. L. Weekly

D1672 (Fla. 1st DCA Aug. 7, 2014), a decision in which the First District Court of

Appeal certified the following question as one of great public importance:

      DOES A TRIAL COURT HAVE JURISDICTION OVER A
      PETITION FILED UNDER THE JIMMY RYCE ACT AGAINST A
      PERSON WHO OBTAINS AN ORDER FOR IMMEDIATE
      RELEASE WHILE IN LAWFUL CUSTODY WHERE THE
      COMMITMENT PROCESS IS INITIATED UNDER SECTION
      394.9135, FLORIDA STATUTES, AFTER THE PERSON’S
      SENTENCE EXPIRED BUT BEFORE HE IS ACTUALLY
      RELEASED?

After further consideration, we have determined that we should exercise our

discretion and discharge jurisdiction. Accordingly, we hereby dismiss review.
      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

NO MOTION FOR REHEARING WILL BE ALLOWED.

Application for Review of the Decision of the District Court of Appeal - Certified
Great Public Importance

      First District - Case No. 1D14-1147

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Bureau Chief, and Charles
Richey McCoy, Senior Assistant Attorney General, Tallahassee, Florida,

      for Petitioner

Charles Michael Williams of the Law Office of C. Michael Williams, P.A.,
Jacksonville, Florida,

      for Respondent




                                       -2-